Case: 21-30602     Document: 00516354686         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 13, 2022
                                  No. 21-30602
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Devonte Oshay Gater,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:20-CR-168-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Devonte Oshay Gater pleaded guilty to possession of a firearm by a
   convicted felon, in violation of 18 U.S.C. § 922(g)(1). He was sentenced to,
   inter alia, an above-Sentencing Guidelines term of 70 months’ imprisonment.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30602      Document: 00516354686           Page: 2     Date Filed: 06/13/2022




                                     No. 21-30602


          Gater claims his 70-month sentence, an upward variance from the
   advisory Guidelines sentencing range of 51 to 63 months, is substantively
   unreasonable. In support, he contends: the district court erred in relying on
   his criminal history as a basis for deviating from the Guidelines sentencing
   range because criminal history and the other 18 U.S.C. § 3553(a) sentencing
   factors relied on by the court were accounted for by the computation of the
   Guidelines sentencing range; and the court’s balancing of the § 3553(a)
   factors was tainted by its misunderstanding that Gater would automatically
   receive credit for the time he had spent in federal pretrial custody.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, its application of the Guidelines is reviewed de
   novo; its factual findings, only for clear error. E.g., United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          The court explained at sentencing that it imposed an upward variance
   because a within-Guidelines range sentence would not achieve the goals of
   the § 3553(a) sentencing factors. The court focused on Gater’s criminal
   record, which began when he was a juvenile, by: reciting the facts underlying
   his prior convictions for battery, robbery, burglary, and theft; and
   commenting on his tendency towards recidivism, noting “the only time he
   was not committing crimes was when he was in jail”. Although the prior
   convictions referenced by the court received criminal-history points, it is
   well-settled that a district court may afford additional weight to a relevant
   § 3553(a) factor, even if it is already accounted for under the Guidelines.



                                           2
Case: 21-30602     Document: 00516354686           Page: 3   Date Filed: 06/13/2022




                                    No. 21-30602


   E.g., United States v. Williams, 517 F.3d 801, 809 (5th Cir. 2008) (explaining
   “sentencing court is free to conclude that the applicable Guidelines range
   gives too much or too little weight to one or more factors”); United States v.
   Brantley, 537 F.3d 347, 350 (5th Cir. 2008) (recognizing “district court may
   rely upon factors already incorporated by the Guidelines to support a non-
   Guidelines sentence”).
          Gater further asserts the court’s giving, according to Gater, too much
   weight to his criminal history was compounded by its misunderstanding
   regarding whether Gater would receive credit for time spent in pretrial
   federal custody. After defense counsel explained Gater would not
   automatically receive such credit, the court clarified it would not reduce the
   70-month sentence because Gater’s prior criminal offenses warranted a non-
   Guidelines sentence.
          AFFIRMED.




                                         3